*781MEMORANDUM **
PER CURIAM.
The Safouanes’ claims fad because the defendants are immune from suit.
The prosecuting attorney had absolute immunity from civil liability in connection with the filing of a criminal charge, because she was performing the traditional functions of a prosecutor, notwithstanding allegations of negligence, improper motive, or lack of probable cause.1
Likewise, the detectives are entitled to immunity. Because they reasonably believed that probable cause existed, they are entitled to qualified immunity, even if they were mistaken, so long as their conclusion was objectively reasonable.2 Here, the Safouanes have presented no evidence that probable cause did not exist or that the officers acted improperly.
The medical examiners are likewise entitled to immunity. The Safouanes’ state law claims are barred by state statutory immunity.3 As to the federal claims, under Harlow v. Fitzgerald, an official is entitled to qualified immunity when his or her conduct does not violate a clearly established statutory or constitutional right of which a reasonable person should have been aware.4 The Safouanes’ right to prohibit a statutorily mandated autopsy5 was *782not clearly established. Moreover, the Supreme Court has held that generally applicable, religion-neutral statutes need not be justified by a compelling state interest.6
Likewise, the social worker is entitled to qualified immunity, because her conduct did not violate a clearly established statutory or constitutional right of which a reasonable person should have been aware.7 Washington State law required the social worker to report the children’s statements,8 and there is no evidence that she did so untruthfully.
The district court properly dismissed the Safouanes’ claims against King County and the City of Seattle. A lawsuit against a governmental entity pursuant to § 1988 cannot be based on vicarious liability alone.9 Rather, the local government can be held liable only when a governmental policy or custom directly causes the alleged constitutional violation.10 The Safouanes have presented no evidence of a policy or practice that directly caused the alleged constitutional violation.
Because the defendants are immune from this lawsuit, and because the Sa-fouanes have offered no evidence that would abrogate immunity, the district court properly dismissed the Safouanes’ claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Imbler v. Pachtman, 424 U.S. 409, 427-29, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976).


. Anderson v. Creighton, 483 U.S. 635, 638-39, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987).


. See RCW 68.50.015.


. 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).


. See RCW 68.50.010.


. See Employment Division, Dept. of Human Resources v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990).


. Harlow, 457 U.S. at 818, 102 S.Ct. 2727.


. RCW 26.44.030.


. City of Canton, Ohio v. Harris, 489 U.S. 378, 385-86, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989); see also Monell v. Dep’t of Social Services of the City of New York, 436 U.S. 658, 690-92, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).


. City of Canton, Ohio, 489 U.S. at 385, 109 S.Ct. 1197.